—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 2002, which denied claimant’s application to reopen a previous decision denying her application for unemployment insurance benefits.
By decision dated February 15, 2002, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. Claimant objected to the Board’s decision by letter dated March 25, 2002. Because more than 30 days had elapsed since the service of the Board’s decision, claimant’s March 25, 2002 letter was treated as an application to reopen and reconsider the Board’s February 15, 2002 decision, which the Board ultimately denied. This appeal ensued.
“The denial of an application for reopening and reconsideration will only bring up for review the merits of the original determination when the application is made within the 30-day period during which that original determination could be appealed” (Matter of De Siato v Ross, 74 AD2d 988, 988-989 [1980]; see Matter of Becton [Commissioner of Labor], 278 AD2d 570 [2000], lv dismissed 96 NY2d 792 [2001]). Inasmuch as claimant did not object to the February 15, 2002 Board decision until March 25, 2002, her attempts to argue the merits of her disqualification from receiving unemployment insurance benefits are not properly before this Court (see id.). Absent a showing that the Board abused its discretion in denying claimant’s application to reopen, its decision will not be disturbed (see Matter of Woodcock [Commissioner of Labor], 298 AD2d 755 [2002], lv dismissed 99 NY2d 610 [2003]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.